Citation Nr: 1501710	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  06-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for tinnitus from November 9, 2003?

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation greater than 20 percent for osteochondritis dissecans, residuals of a left ankle fracture.

4.  Entitlement to an effective date prior to November 9, 2003 for a grant of entitlement to service connection and a compensable rating for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a travel board hearing scheduled in March 2008.  An October 2009 deferred rating decision indicates that the Veteran was requesting a travel board and that although he failed to report for the prior hearing, there had been a change in representation at that time.  In August 2014, the RO sent the Veteran a letter advising that based on his request, he was placed on the list of persons wanting a travel board hearing.  Following a request for clarification, in December 2014, the representative indicated that the Veteran was requesting a videoconference hearing.  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




